Citation Nr: 1501392	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to April 1955.  

This matter initially came to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board remanded this issue, most recently in June 2013, for proper notification pursuant to the VCAA.  The Veteran was provided proper notice and provided a supplemental statement of the case in August 2013, in which his claim was again denied; thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).


FINDINGS OF FACT

1.  In an unappealed August 2006 RO decision, the Veteran's petition to reopen a previously denied claim for entitlement to service connection for a back disorder was denied.

2.  Additional evidence received since the RO's final August 2006 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for a back disorder.



CONCLUSIONS OF LAW

1.  The August 2006 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received since the RO's August 2006 decision denying the Veteran's petition to reopen his previously denied claim for entitlement to service connection for a back disorder, and the claim of service connection for a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held in part that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held in Kent that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

In March 2008, February 2012, and July 2013, VCAA letters were issued to the Veteran with regard to the claim on appeal.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim to reopen, claims of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  The Veteran was also given notice in March 2012 that records from his application for benefits from the Social Security Administration were unavailable.  In addition, the July 2013 letter notified the Veteran that records from his 1952 in-service hospitalization were unavailable and requested that he provide any additional information or records to substantiate his claim.  The content of these notice letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the issuance of the most recent VCAA letter in July 2013, the claim was adjudicated in an August 2013 supplemental statement of the case. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA and private medical records, and lay statements of the Veteran.  There is no indication that there are any relevant, outstanding records that would support the claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Board has not requested a VA examination and opinion with regard to the new and material claim, as with a claim to reopen the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the new and material claim on appeal.

Criteria & Analysis

The Board notes that regardless of whether the RO determined that new and material evidence was received to reopen the claim or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran's current request to reopen his claim of service connection for a back disorder was received in March 2008, and the regulation applicable to his appeal defines new and material evidence as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2006, the Veteran filed a petition to reopen his previously denied claim of service connection for a back disorder.  He asserted that he injured his back in service and was hospitalized while in Korea in 1952.  Service treatment records are silent for any complaints of back problems, although he was treated in July 1952 for complaints of "pain in the joints and articulations."  No diagnosis of any back disorder was made at that time.  The record confirms that the Veteran was hospitalized in 1952, although no detailed records of that hospitalization are present.  At the Veteran's April 1955 separation examination, his spine and musculoskeletal system were clinically evaluated as normal.  Post-service treatment records present in the claim file at the time of the last prior final denial in August 2006 reflect that the Veteran had been treated on multiple occasions in the years since service for complaints of low back pain, which has been variously diagnosed as low back syndrome, chronic low back spasm, and fibromyositis of the lumbar paravertebral muscles.  The first diagnosis of record occurred in 1969, more than ten years since the Veteran left service.  In addition, the Veteran underwent VA examinations in December 1969 and June 1977; those examinations assigned a diagnosis of fibromyositis of the paravertebral muscles but made no etiological findings.  

The Veteran was initially granted service connection for fibromyositis of the lumbar paravertebral muscles in a March 1970 rating decision.  However, the RO issued a subsequent rating decision in August 1977 in which it severed service connection for the disorder, finding that there was no evidence of a relationship between the Veteran's back disorder and service.  The Veteran appealed this decision, and the Board issued a decision in March 1979 in which it denied the Veteran's claim to restore the grant of service connection.  The Veteran has filed multiple petitions to reopen the previously denied claim of service connection, most recently in April 2006; the RO denied the petition in August 2006.  The Veteran did not file a notice of disagreement with the RO's August 2006 denial of his petition to reopen the previously denied claim for service connection for a back disorder; thus, that decision became final.  38 U.S.C.A. § 7105.  

In March 2008, the Veteran filed the current claim to reopen entitlement to service connection for a back disorder.  He asserted that he sustained a fall that injured his back while he was stationed in Korea in 1952, causing him to be hospitalized.  

The Board notes that lay assertions regarding the etiology of a claimed disability can suffice to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

However, in this case the Veteran's lay statements and testimony are cumulative and redundant of the statements already of record.  In support of his original claim of service connection, the Veteran asserted that he incurred a back injury when he fell while stationed in Korea in 1952, requiring that he be hospitalized for several days.  Similarly, in support of his current claim to reopen, he asserts that he fell while on active duty in Korea and had to be hospitalized.  The Board finds that these assertions were already contained in the prior claim and addressed in the April 2006 rating decision denying the petition to reopen the previously claim.  Again, such statements are essentially cumulative and redundant of the previous lay statements of the Veteran-that he injured his back and was hospitalized while stationed in Korea in 1952-that were already of record at the time of the August 2006 RO decision.  In the March 1979 Board decision as well as in the most recent August 2006 denial, these assertions were outweighed by the lack of any back injury or diagnosis documented in service treatment records or at the Veteran's separation examination.  The "new" statements simply continue to reiterate the assertion that the Veteran sustained an injury to his back in Korea in 1952.

The Board acknowledges that there are post-service VA treatment records associated with the claims folder.  These records, however, do not provide an unestablished fact necessary to substantiate the claim, nor do they raise a reasonable possibility of substantiating the claim.  In that connection, the Board points out that although the records reflect the Veteran's ongoing treatment for a low back disorder, the records do not provide any indication that any treatment provider has established that the disorder is linked to the Veteran's time on active duty.

The new evidence received in support of the claim to reopen, including lay statements and outpatient treatment records, does not show that the Veteran's current back disorder is etiologically related to his time in service.  There has been no competent evidence of record linking the Veteran's claimed back disorder to service.  The Veteran has not submitted any evidence to that effect beyond his own statements, which, as discussed above, are cumulative and redundant of the evidence previously of record.  What is necessary to reopen the Veteran's claim of service connection is evidence establishing that he incurred the claimed disability in service.  Should the Veteran obtain such evidence in the future, he may submit such evidence and request that his claim be reopened.

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen a previously denied claim for entitlement to service connection for a back disorder is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The benefit sought on appeal is accordingly denied.


ORDER

New and material evidence has not been received to reopen the claim of service connection for a back disorder, and the claim is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


